Citation Nr: 0704693	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, to include a right ankle disability.  

2.  Entitlement to an initial compensable rating for a left 
foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to June 
2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2005 the veteran testified at Board hearing.  The 
veteran's claims for an initial compensable rating for a left 
foot disorder and service connection for a right foot 
disorder were among the claims the Board remanded in January 
2006.  In the Remand, the Board referred to the RO for 
appropriate action the veteran's claim for service connection 
for a right ankle disorder.  Subsequently, in a July 2006 
rating decision, the RO characterized the issue as service 
connection for a right ankle condition previously claimed as 
a right foot condition.  The Board has recharacterized the 
issue as indicated on the title page of this Remand.  

In January 2006 the Board also remanded the issues of service 
connection for the veteran's knees, left wrist, right 
shoulder and dental disorders.  In the July 2006 rating 
decision the RO granted these issues and thus they are no 
longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for a right foot disorder has been 
expanded to include his right ankle.  Various service medical 
records reveal he was treated for a twisted right ankle and 
had pain in his right foot and ankle.  July 1995 x-rays found 
a small aversion fracture of the right distal fibula.  In the 
January 2006 Remand, the Board requested that the veteran be 
afforded a VA examination for his service-connected left foot 
and instructed that the examiner indicate whether his 
disability is moderate, moderately severe or severe.  Such 
evaluations were not provided in the February and March 2006 
VA examinations.  They are necessary in order to properly 
evaluate the veteran's service-connected left foot disorder 
under the applicable rating criteria.  In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims held that a remand by the Board confers, as a 
matter of law, the right to compliance with the remand 
instructions.  Thus in the instant case, the veteran should 
be afforded a VA examination to properly evaluate the current 
level of severity of his service-connected left foot and to 
determine the nature and etiology of his right foot disorder, 
to include a right ankle disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  A 
July 2006 deferred rating decision indicated that a duty to 
assist letter needed to be sent to the veteran regarding his 
amended claim, which includes service connection for the 
right ankle.  A review of the claims folder indicates that 
such a letter was not sent and this issue was raised by the 
veteran's representative in a January 2007 brief. The United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Thus the veteran needs to furnished a new VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
service connection claim for a right foot 
disorder, to include a right ankle 
disability, and his increased rating claim 
for a left foot disorder, (b) the 
information and evidence that VA will seek 
to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159.  
    
2.  The veteran should be scheduled for a 
VA examination to ascertain the following:  

a.)  nature and etiology of his 
claimed right foot disorder, to 
include a right ankle disability.  It 
is imperative that the claims file be 
made available to and be reviewed by 
the examiner in connection with the 
examination.  All clinical and any 
special test findings should be 
clearly reported.  After reviewing 
the claims file (to specifically 
include service medical records) and 
examining the veteran, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 
50% or higher degree of probability) 
that any current right foot disorder, 
to include a right ankle disability 
is related to service.  A detailed 
rationale for all opinions expressed 
should be furnished; 
    
b.)  current nature and severity of 
his service-connected left foot 
disorder.  The claims file should be 
made available to the examiner in 
connection with the examination.  The 
examination should include any 
diagnostic tests or studies for an 
accurate assessment of the disorder.  
It is imperative that the examiner 
indicate whether the veteran's left 
foot disorder is moderate, moderately 
severe or severe.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


